Citation Nr: 1453089	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-05 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), including major depressive disorder with psychosis, panic attacks, dementia, and psychotic disorder, to include as secondary to the service-connected PTSD.

2.  Entitlement to an effective date earlier than February 20, 2003 for the award of service connection for PTSD.

3.  Entitlement to an initial rating in excess of 50 percent for PTSD.

4.  Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus with visual disturbances.

5.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to special monthly compensation based upon the need for regular aid and attendance (A&A) or housebound status.

7.  Whether the Veteran is competent to handle disbursement of VA funds.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

These matters are before the Board of Veterans' Appeal (Board) on appeal from November 2008, February 2009, September 2010 and October 2010 rating decisions of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The November 2008 (notice sent December 2008) rating decision granted service connection for PTSD (also claimed as panic attacks, depression and sleep problems) and assigned a 50 percent rating effective February 20, 2003; and continued a 20 percent rating for type 2 diabetes mellitus with diabetic visual disturbances.  The February 2009 rating decision denied entitlement to a TDIU.  The September 2010 rating decision denied service connection for depression and panic attacks.  The October 2010 rating decision denied entitlement to special monthly compensation based on aid and attendance or housebound and determined the Veteran is not competent to handle disbursement of funds.

The Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD was previously characterized as entitlement to service connection for depression and panic attacks.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the ruling in Clemons, the issue in the instant appeal (for an acquired psychiatric disorder) is properly understood as a claim for service connection for an acquired psychiatric disorder, other than PTSD, including the Veteran's other diagnosed mental health disorders.

In February 2013, prior to notification of certification of transfer of the appeal to the Board, the Veteran's attorney withdrew from representation.  As the Board, RO and Veteran were notified of this action, and the action does not adversely impact the Veteran's interests, the Board finds that the attorney properly withdrew from representation.  As the Veteran has not appointed another representative, the Board considers him to be self-represented in this case.

The matter of entitlement to separate ratings as compensable complication of diabetes has been raised by the record with regard to the skin, neurologic deficits and genitourinary disorders (see July 2008 VA diabetes mellitus examination report), and are referred to the RO for appropriate consideration and handling in the first instance.  See 38 C.F.R. § 19.9(b).

The issues of entitlement to an acquired psychiatric disorder, other than PTSD, a TDIU, and entitlement to special monthly compensation based upon the need for regular A&A or housebound status are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 20, 2003, the RO received the Veteran's claim of service connection for PTSD; no earlier claim seeking service connection for such disability had been received.

2.  At no time is the Veteran's PTSD shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with reduced reliability and productivity; psychiatric symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.

3.  At no time during the appeal period is the Veteran's diabetes mellitus shown to have required insulin, restricted diet, and regulation of activities; the Veteran does not have retinopathy or pathology, his visual fields are full and clear and his corrected distance vision in both eyes is 20/40.

4.  It is shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.


CONCLUSIONS OF LAW

1.  An effective date earlier than February 20, 2003, for the grant of service connection for PTSD, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. § 3.400 (2014).

2.  A rating in excess of 50 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2014).

3.  A rating in excess of 20 percent for type 2 diabetes mellitus with visual disturbances is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Code 7913 (2014).

4.  The Veteran is not competent to handle disbursement of VA funds.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5502 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.353 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in June 2008, January 2009, and April 2013, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The claims were most recently readjudicated by the RO in the August 2014 supplemental statement of the case (SSOC).  

Inasmuch as the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection for PTSD, it has been held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, VA's duty to notify as to the claims for a higher initial rating and an earlier effective date has been satisfied.

Regarding competency, the term "claimant" as used in the VCAA applies only to claims for benefits under chapter 51 of title 38 of the U. S. Code.  The duty to notify and assist provisions of the VCAA are not for consideration in competency determinations, as an applicant for restoration of competency is not seeking benefits under chapter 51, but, rather, is seeking a decision regarding how his benefits will be distributed under chapter 55.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Accordingly, the VCAA is not applicable in this instance.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).  

The Veteran's service treatment records (STRs) are associated with the record, and pertinent post service VA and private treatment records, and records from the Social Security Administration (SSA) have been secured.  Wellmont Lee Regional Medical Center responded to a request from VA for the Veteran's medical records that the signed authorization form they submitted had expired.  In July 2013 the RO notified the Veteran that if he wanted VA to make another attempt to obtain such records, he should complete VA Form 21-4142 (Authorization and Consent to Release Information to the VA) that was sent to him.  There has been no response from the Veteran regarding the matter.  The RO arranged for VA diabetes mellitus examinations in July 2008 and April 2013 and psychiatric (PTSD) examinations in May 2010 and April 2013.  In addition, a Doctor's Aid and Attendance/Housebound Form signed by a VA physician is of record.  

As will be discussed in greater detail below, the Board finds the examinations to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims.

Effective date earlier than February 20, 2003 for the award of service connection for PTSD

The Veteran is seeking entitlement to an effective date earlier than February 20, 2003, for the award of service connection for PTSD.

The law provides that the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

The Veteran was separated from active duty in August 1968.  The record shows that he filed his initial claim with VA for entitlement to nonservice-connected disability pension in January 1995, more than 26 years after his military discharge.  

The Veteran submitted a Veteran's Application for Compensation or Pension, VA Form 21-526 on January 18, 1995 which included depression, nervous condition, and a panic disorder (as well as a prostate disorder) as the illnesses for which he was seeking benefits.  This form indicated that if the veteran was not applying for compensation for a service-connected disability, he should skip items 26, 27, and 28.  The Veteran put an "N.A." in all these sections.  VA processed this claim as a claim for pension benefits.  38 C.F.R. § 3.151(a) provides, in part, that a claim by a Veteran for pension may be considered to be a claim for compensation.  However, that is not true in this case, as the claim for service connection was specifically excluded from the claim filed in 1995.  There must be a demonstrated intent to file a claim for a benefit for a claim to be filed.  See 38 C.F.R. § 3.400.

The Veteran's initial VA compensation claim in reference to any disability, including PTSD was received February 20, 2003, more than 34 years after his military discharge.  On February 20, 2003 the RO received an informal claim for service connection for PTSD on VA Form 21-4138 (Statement in Support of Claim).  He noted, "I would like this to be considered as a claim for S/C for PTSD.  I have suffered from this condition ever since my military service.  I have trouble sleeping and have constant nightmares.  I am nervous all the time and cannot stand to be around people."

Upon reviewing the record, the Board finds that the record contains no evidence, received between the date of the Veteran's discharge from service in August 1968 and the RO's receipt of his claim for service connection for PTSD on February 20, 2003, in which he expressed intent to file a claim for disability compensation benefits for PTSD.  There is nothing in the record to suggest that he did so.  Moreover, there is nothing in the record received during this time period that may be construed as a formal or informal claim seeking to claim service connection for PTSD.  Nor has the Veteran alleged that he submitted an earlier application for service connection for PTSD. 

The Board has considered whether the veteran filed an informal claim for service connection for PTSD prior to May 4, 2001, and finds the preponderance of the evidence is against such a finding, as discussed above.  See 38 C.F.R. § 3.155 

As the governing law and regulation are clear that (with exceptions not here applicable) an award of service connection for a disability may not precede the filing of a claim seeking service connection for the disability, the law is dispositive.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, the appeal seeking an effective date earlier than February 20, 2003 for the grant of service connection for PTSD must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

With the initial rating assigned with a grant of service connection, separate ratings may be assigned for separate periods of time, based on the facts found.  This is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007) Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


PTSD

A November 2008 rating decision granted service connection for the Veteran's PTSD (also claimed as panic attacks, depression and sleep problems) and assigned a 50 percent rating effective February 20, 2003 (date of receipt of claim) under 38 C.F.R. § 4.130, Code 9411.  He contends his PTSD warrants a higher initial rating and an effective date earlier than February 20, 2003.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms in Code 9411.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).   

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When evaluating the level of disability from a mental disorder, the rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  The rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DSM-IV at 32.  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.

In February 2003 the Veteran filed a claim of service connection for PTSD.  He stated he had trouble sleeping, and constant nightmares, and that he was "nervous all the time and cannot stand to be around people."  A February 2003 statement in support of his claim noted he was nervous when he got out of the Army.  He stated that his family watched every move he made because he almost burned the "house down" when he laid down a cigarette and forgot what he did with it.  He also had problems staying on a job.  He passed the civil service test and worked one day because he could not handle it.  

Prior to filing his February 2003 claim of service connection for PTSD, he had undergone private psychiatric evaluations and private treatment for psychiatric disorders; all of which produced diagnoses other than PTSD.  For example, on October 1993 mental health evaluation, he was diagnosed with alcohol abuse and adjustment disorder with mixed emotional features.  On January 1994 private psychological evaluation, the psychologist noted that the Veteran appeared to be a seriously psychologically disturbed individual with evidence of severe levels of anxiety and depression.  There were also indications of long-time alcohol abuse and he suffered from panic attacks.  Private treatment records from August 1995 to February 2003 show assessments of panic attacks, anxiety and depression.  

On May 1995 VA general medical examination, the Veteran reported receiving disability benefits for multiple problems, including nervousness and drinking.  The diagnosis, in pertinent part, was "History of hypertension, panic attacks."  

On August 2003 VA outpatient psychiatry report, the Veteran reported that his psychiatric symptoms essentially began after returning from Vietnam.  He reported suffering from depressed mood, difficulty sleeping, low energy, anhedonia, hopelessness, helplessness, and irritability.  He endorsed passive suicidal ideations with no intent or plan, and had attempted suicide (in 1975 or 1981) by ingesting rat poison.  At the time of the evaluation, there were no suicidal or homicidal ideations, or auditory or visual hallucinations.  He endorsed hypervigilance, isolative behavior, panic attacks, avoidance behavior, flashbacks, intrusive recollections, poor concentration and memory, and a sense of a foreshortened future.  On mental status evaluation, the Veteran was pleasant and cooperative.  He made good eye contact and had normal psychomotor activity.  His speech was spontaneous, decreased volume, normal rate and slurred.  He had depressed mood; his affect was full range.  He had some difficulty with historical information.  His concentration was fair; his intelligence was average based on his diction, vocabulary and fund of knowledge.  He was logical.  There were no suicidal or homicidal ideations, auditory or visual hallucinations, or delusions.  His insight and judgment was without gross impairment.  The diagnoses under Axis I were provisional PTSD, depression NOS and alcohol abuse.  His GAF score was 50.

On September 2008 the Veteran presented to VA mental health emergency clinic complaining of "hearing things in [his] head."  He stated that the voices started when his mother died in November 2006 and he started drinking heavily.  He reported seeing figures with black robes on.  He had nightmares about Vietnam.  In the daytime he had flashbacks.  He stated that "the spooks" also talk to him, they wear black robes and sometimes the voices tell him to kill himself, but he tries not to pay any attention to it.  He denied auditory or visual hallucinations associated with flashbacks.  He described his mood as "tired".  He denied feelings of hopelessness and helplessness.  He was having a hard time sleeping; he sleeps about 5 hours per night.  His energy was okay, but his concentration had not been good for about three years.  He denied psychomotor agitation, and any suicidal or homicidal ideation, intent or plan.  

On mental status examination, he was alert and oriented times three.  He was appropriately dressed and groomed, and had good hygiene.  He was cooperative during the interview and maintained good eye contact.  There was no psychomotor retardation or agitation.  His affect was full, appropriate range, and congruent with mood, non-labile.  His mood was tired.  His speech was difficult to understand due to him being edentulous.  His speech was the regular rate and volume, non-pressured, and spontaneous.  His thought processes were logical and coherent.  There was no evidence of tangentiality or circumstantiality.  His thoughts were goal-directed.  He endorsed auditory/visual hallucinations, but did not appear to be in any distress over them.  He denied homicidal and suicidal ideations.  His thinking was abstract based on responses to proverbs and similarities.  His insight was fair and his judgment was good.  He was diagnosed under Axis I with psychosis NOS, and history of PTSD, depression and anxiety.  His GAF score was 50.  It was noted that it was unclear if his symptoms were related to his history of alcohol intake or if they were related to his PTSD symptoms.

In November 2008 the Veteran was seen for a VA mental health medication management follow-up.  He reported he continued daily auditory and visual hallucinations.  He denied command hallucinations.  He was sleeping "pretty good", (8 to 9 hours).  He stated it bothered him most when he "sees ghosts at night."  On examination he was alert and oriented time three.  He was dressed appropriately for the weather, interactive and pleasant.  He had fair eye contact.  His speech was with regular rate and rhythm.  His mood was slightly dysphoric, and his affect was blunted.  His memory was grossly intact.  His thoughts were logical, and goal directed.  He denied suicidal or homicidal ideation.  His judgment was fair.  The Axis I diagnoses were psychosis NOS and PTSD by history, and major depressive disorder, moderate-severe, with psychotic features.  His GAF score was 50.

In July 2009 the Veteran was admitted to a VA hospital (4 days) with diagnoses of PTSD by history, psychotic disorder NOS, rule out major depressive disorder, severe with psychotic features, and PTSD.  His GAF score was 54 on discharge.  

A September 2009 VA mental health medication management follow-up note reported the Veteran was doing considerably better as far as his mental health was concerned, as he had been reliably taking his psychotropic medication (with the supervision of an assisted living staff).  He was not exhibiting or experiencing any psychotic or depressive symptoms.  He also denied any acute exacerbation in his PTSD-related symptoms at that time.  He denied any suicidal or homicidal ideation, plan or intent, including any feelings of hopelessness or helplessness at that time.  He reported that he had not had any recurrence in depressive symptoms since discontinuing his Zoloft and reported that his mood (on that day) was euthymic.  On mental status examination the Veteran was alert and oriented times four.  He was neatly and casually dressed in appropriate attire.  His hygiene and grooming were adequate.  He readily established rapport and maintained good eye contact.  His speech was a regular rate and rhythm and non-pressured.  His mood was euthymic; his affect was full and "appropriately rangeful."  His memory was grossly intact.  He denied any alteration or deterioration in cognition.  His thoughts were logical, linear, and goal directed.  He denied any lability in mood, impulsivity or risk-taking behaviors.  He denied any psychomotor agitation or retardation.  He reported adequate sleep and appetite.  His overall mental status was stable.  His Axis I assessments were major depressive disorder with psychotic features, PTSD and alcohol dependency in early remission.  His GAF score was 50.  

An April 2010 VA primary care physician report notes the Veteran was hospitalized (at a VA hospital) for schizophrenia in March-April 2010.  The physician diagnosed, in pertinent part, schizophrenia.  

On May 2010 VA PTSD examination, the Veteran stated that he does not have a problem; he was okay and just needed to get back to the residence.  He had not recalled hospitalization due to voices saying he was going to be killed.  He had no insight into his illness; he did not recall the last time he heard voices.  It was further noted that he had been court ordered to an assisted living facility for six months due to legal issues.  Allegedly he went to the home of his step brother intoxicated (in response to hearing voices telling him that the step brother's home was his).  He had a knife in a paper bag when he went there and would not leave.  He was ultimately charged with trespassing, resisting arrest and public intoxication.  Records, in the past few weeks, indicated he had become increasingly confused and agitated, with reduced ability to care for his own hygiene.  He had been wandering into other people's rooms and crawling into bed or taking things with no recollection of doing so.  Without being provoked, he would start screaming.

On examination the Veteran's general appearance was clean; his clothes were disheveled.  His speech was impoverished, irrelevant and illogical.  His affected was blunted.  He was oriented to person and time, but not to place.  He was able to state where he was but he could not comprehend the purpose of the examination.  His thought process was evasive, either he truly did not remember a lot of simple facts or he did not care.  He denied delusional thinking.  He did not demonstrate that he understood the outcome of behavior.  He did not understand that he has a problem.  He contradicted himself on the issue of sleep stating he has had no difficulty with his sleep then later stating he had lots of trouble with his sleep.  He was noted to have had inappropriate behavior; an example was his denial of any knowledge of where the bulk of his lump sum retroactive VA compensation went (some $22,000).  He did not seem interested; he stated "you don't need money up there, everything at [assisted living facility] is free except for soda pop[.]"  He did not interpret proverbs appropriately.  He did not have obsessive/ritualistic behavior.  He did not have panic attacks.  He did not have homicidal or suicidal thoughts.  He was not able to maintain minimum personal hygiene.  He could not remember his last shower.  He stated "I don't get dirty I don't have any sweat glands how can man get dirty if he don't sweat[.]"  His remote and recent memory was severely impaired.  His immediate memory was normal.  

On further evaluation, PTSD symptoms of persistent re-experiencing the traumatic event were not present.  The examiner noted that he was unable to solicit PTSD criteria from the Veteran despite reading them off and attempting to explain them in the most concrete terms.  The Veteran denied each and every subject and kept asking how much longer this was going to take.  He was asked if he felt bad about talking about the war, and he replied "no[,] if somebody wants to talk about it it's okay by me, it was a long time ago I was there but I don't remember a whole lot about it."  The examiner noted that he performed a mini-mental status examination and obtained a score of 24 placing the Veteran in the range of mild cognitive impairment.  He knew the amount of his benefit payment and the amounts of monthly bills.  He had not prudently handled payments and was not capable of managing financial affairs.  He stated his sister (he could not remember her last name) took care of paying his bills.  The Veteran is not employed.  He retired around 2000 (he was not sure of the date).  The examiner noted that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The Axis I diagnosis was mild cognitive impairment.  His GAF score was 35.  The examiner noted that the Veteran still indicated some symptoms of PTSD as recently as his inpatient stay at Tennessee Valley (2009) to the extent he described that he gets PTSD when he has certain smells, like coconuts, which remind him of Vietnam.  He also is reminded when he sees helicopters.  The examiner noted that the Veteran did not respond to any cues about Vietnam, PTSD, or the war in seeking the current status of his PTSD.  Symptoms of PTSD appeared to have been present in the past but there was no memory of such at the time of the examination.

Further, the examiner speculated that the Veteran's long running problem with alcohol had finally taken its toll on his memory, He noted that it appeared the Veteran's complaints of PTSD symptoms had drifted away in a slow progressive way from following his decreasing reporting of such in his chart.  He does not appear to be actively psychotic.  He was initially pleasant until he became bored and wanted to leave, but even then he never became agitated.  The examiner noted that based on the evaluation , he could not validate a diagnosis of PTSD to exist at that time.  He noted, "I have never heard of PTSD causing this kind of impact on memory while such has been documented with prolonged use of alcohol, particularly coming from contaminated sources."  The examiner further noted that the Veteran is certainly totally and permanently impaired to any occupational or social functioning but he could not attribute it to a cause he could reasonably prove from a psychiatric evaluation.  

In summary, the examiner noted there was no total occupational and social impairment due to PTSD signs and symptoms.  Nor did PTSD signs and symptoms result in deficiencies in  judgment, thinking, family relations, work, mood or school.  Nor was there reduced reliability and productivity due to PTSD symptoms.  Nor was there occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  Nor were there PTSD signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran's PTSD symptoms are controlled by continuous medication.  On the effects of PTSD on social and occupational functioning, the Veteran had no recall of his trauma, and any current PTSD symptoms could not be evaluated, and likely never will be again.  

In July 2010, in support of his claim, the Veteran submitted an excerpt from a book entitled Memory in PTSD: A Neurocognitive Approach, by Mieke Verfaellie and Jennifer J. Vasterling that discusses memory abnormalities and the impact of a traumatic event and neurobiological alterations associated with PTSD, (noting also that memory factors that exist prior to trauma also play a role in the development and maintenance of PTSD).  The authors considered memory as a symptom and a risk factor for PTSD.  The Veteran also submitted an article entitled "Learning and Memory in Rape Victims With Posttraumatic Stress Disorder," American Journal of Psychiatry 155:2, February 1998.  The article discusses what studies have shown regarding memory deficits among combat Veterans with PTSD and notes that high rates of comorbid conditions, including alcoholism, make it difficult to definitively associate such findings with the PTSD diagnosis.

In October 2010, in support of his claim, the Veteran submitted and article entitled "Studies find intriguing link between PTSD, dementia", VA Research Currents, September 2010, which reports "Study results reported this month in the Journal of the American Geriatrics society suggest that Veterans with posttraumatic stress disorder (PTSD) have higher risk for dementia than their peers without PTSD."  It was further noted that "...Veterans with PTSD had twice the chance for later being diagnosed with dementia than Veterans without PTSD[.]"

On April 2013 VA psychiatric/PTSD examination, the Veteran was diagnosed with psychotic disorder NOS, alcohol dependence, in full sustained remission in a structured environment and dementia NOS.  The examiner did not diagnose PTSD, although a history of PTSD was indicated in the examination report.  The Veteran's level of occupational and social impairment with regard to his mental diagnoses was total occupational and social impairment.  The examiner noted that dementia NOS causes about half of the Veteran's occupational and social impairment and psychotic disorder causes the other half.  She also noted that to some degree it is impossible to further separate without resort to mere speculation.  It was noted that all reports over the last two-plus years show significant psychiatric stability.  With respect to whether the Veteran's current symptomatology warrants a diagnosis of PTSD, the VA examiner noted the Veteran met both elements of criterion A (traumatic event) and sufficient elements of criterion B (intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event), he did not exhibit persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness (criterion C) or persistent symptoms of increased arousal (criterion D). Thus, the Veteran did not meet the full criteria for PTSD.

He demonstrated symptoms of mild memory loss, impairment of short-and long-term memory, circumstantial, circumlocutory or stereotyped speck, speech intermittently illogical, obscure, or irrelevant, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, gross impairment in thought processes or communication, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, persistent delusions or hallucinations, neglect of personal appearance and hygiene and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Further the Veteran stated he sleeps "great" from midnight to about 6 or 7 a.m. unless interrupted by noise at the facility where he resides.  He denied nightmares, but said he dreams of home at times.  He denied he had dreams of Vietnam or combat.  He denied all PTSD symptoms except for noting that he gets upset when he sees war movies and tries to avoid them.  He stated he feels sad but only occasionally when he thinks of home.  He denied hallucinations but later expressed the belief that he could see through to the examiner's back and under her clothing and also said he saw swords.  He denied he felt panic attacks, anxiety, delusions, or harm ideation.  He implied but would not state he gets special messages from the television.  He was fixated on religious themes at times.  He denied suicidal and homicidal ideations.  

On observation, the Veteran was pleasant and very friendly, often smiling and seemed to have a sense of humor.  He was overtly cooperative.  His grooming was fair.  He was dressed in clean casual clothing.  His speech was not goal directed or logical, often tangential or circumstantial.  He expressed delusions and occasional hallucinations about having powers.  At times he was very lucid and answered clearly about mood and other matters; at other times he rambled about religion without being responsive, and at other times he appeared to be silly or facetious.  He talked much of Vietnam often of pleasant experiences and with realism, but other times claiming unrealistic things about having used "powers" to "kill a bunch of V.C."  His affect was broad and consistent with euthymic mood.  

The examiner noted the Veteran had few symptoms of PTSD, mood or other issues.  He denied being bothered by memories or thoughts of Vietnam and denied significant mood and denied anxiety symptoms quite clearly.  His only remaining PTSD symptoms are distress and avoidance of war movies.  A dementia-type process with problems with short, intermediate and to some extent long-term memory was noted.  Hallucinations and delusions were noted though he was somewhat guarded about being explicit about some of them.  History reveals, prior to 2009, there is a history of PTSD symptoms quite clearly, but few have been documented in the last two-plus years including his last VA compensation examination [May 2010], which suggests others do not hear him discuss concerns about PTSD symptoms even when asked.  His "manner was of schizophrenia/psychotic disorder of some sort and of dementia (which could be from a variety of causes including alcohol dependence but also a number of medical issues . . . .)."  

The examiner further noted that while PTSD was present in the past, his poor memory has him to no longer experience PTSD symptoms; dementia can sometimes lead to such an outcome.  The Veteran's PTSD is unlikely to significantly recur for this reason.  Both PTSD and alcohol dependence were without symptoms.  

The examiner found that PTSD does not prevent the Veteran's ability to do physical and sedentary work since symptoms were not present at the time of the examination.  His ability to understand and follow instructions is considered not impaired from PTSD.  His ability to retain instructions as well as sustain concentration to perform simple tasks is considered not impaired from PTSD.  His ability to sustain concentration to task persistence and pace is considered not impaired from PTSD.  His ability to respond appropriately to coworkers, supervisors, or the general public is considered not impaired by PTSD.  His ability to respond appropriately to changes in the work setting is considered not impaired by PTSD.  

At the outset, the Board notes that, in addition to PTSD, the medical evidence reflects diagnoses of major depressive disorder with psychosis, panic attacks, dementia, and psychotic disorder.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this instance, the April 2013 VA medical examiner has distinguished the Veteran's psychiatric symptoms.  Notably, the April 2013 VA examiner did not diagnose PTSD, but found his psychiatric symptoms were attributed to dementia and a psychotic disorder.  

Here, the Board finds that the next higher (70 Percent) rating for PTSD under Code 9411 is not warranted at any point since the effective date of service connection.  In this regard, the lay and medical evidence has not established that the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, or total occupational and social impairment.  The Board finds that the preponderance of the evidence, including his symptoms of distress and avoidance of war movies, panic attacks, and sleep issues, is against a finding that a rating in excess of 50 percent is warranted at any time from the February 20, 2003 effective date of the award of service connection.  At no time pertinent to this appeal has his PTSD met or more nearly approximated the criteria for the next higher (70 percent) or higher (100 percent) rating.  While both examiners (May 2010 and April 2013) noted the Veteran was totally and permanently inspired to any occupational or social functioning, thereby associating his symptomatology with criteria for a rating in excess of the 50 percent currently assigned, both examiners also clearly noted that such was not due to symptoms associated with his service-connected PTSD.

On May 2010 and April 2013 VA examinations the examiners determined that the Veteran's current Axis I diagnoses were mild cognitive impairment, psychotic disorder NOS, alcohol dependence, in full sustained remission in a structured environment, and dementia NOS.  No other psychiatric diagnosis was given.  Although he was noted to have met the criteria for PTSD prior to the May 2010 VA examination, the evidence shows that his symptoms had decreased since then and he no longer met the symptom criteria for PTSD at the time of the May 2010 and April 2013 examinations.  The May 2010 examiner noted that the Veteran's symptoms of PTSD appeared to have been present in the past but he had no memory of such at the time of the examination.  It appeared that complaints of PTSD symptoms had progressively drifted away following his decreasing reporting of such (according to his chart).  VA examiners have clearly identified symptoms and psychiatric impairment other than PTSD.  

Thus, neither the May 2010 nor the April 2013 VA examination reports support a finding of occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships due to the Veteran's PTSD.  As the criteria for the next higher, 70 percent rating are not met, it follows that that the criteria for the maximum, 100 percent rating likewise are not met.

For all the foregoing reasons, the Board finds that an initial 50 percent, but no higher, rating for service-connected PTSD is warranted from the February 20, 2003 effective date of the award of service connection.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for a 50 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Type 2 diabetes mellitus with visual disturbances.

A May 2003 rating decision granted service connection for diabetes mellitus associated with herbicide exposure and assigned a 20 percent rating under 38 C.F.R. § 4.119, Code 7913.  Pursuant to the Veteran's December 2007 claim for increase, a November 2008 rating decision continued the 20 percent rating for type 2 diabetes mellitus with diabetic visual disturbances.  The Veteran asserts that his diabetes mellitus with diabetic visual disturbances is more disabling than reflected by the 20 percent rating.

A 20 percent rating is assigned when the diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required.  A 60 percent rating is assigned when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated. 

The regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119.  Note 1 to Code 7913 provides that compensable complications of diabetes are separately rated unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Code 7913.

In order for a claimant to be entitled to a 40 percent disability rating for diabetes under Diagnostic Code 7913, the evidence must show that it is medically necessary for the claimant to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

On July 2008 VA diabetes mellitus examination, the Veteran reported he was diagnosed with diabetes in 2001 or 2002.  He was started on Avandament, then later changed to Metformin, which he currently takes.  He does not have a history of hospitalizations or surgery associated with diabetes.  He has had episodes of hypoglycemic reactions or ketoacidosis.  He was not instructed to follow a restricted or special diet.  He is not restricted in his ability to perform strenuous activities.  He does not have symptoms of diabetic related peripheral vascular disease in the lower extremities.  He does have cardiac symptoms related to diabetes, e.g., he has shortness of breath with exertion, such as cleaning house (sweeping, or mopping the carpet); he has dizziness with change of position or arising in the mornings.  He reported visual symptoms related to his diabetes.  He complained of poor vision, and blurring in the left eye.  He had bilateral cataract extractions with intraocular lens about 2000 or 2002.  He has photophobia and watering of the eyes secondary to allergies (allergic to grass, pollens, and some trees).  He reported symptoms of peripheral neuropathy related to diabetes.  He experienced quick tingling sensations in the tips of his index and middle fingers.  He has a history of motor vehicle accident with jerking of his neck and occasional recurring neck pain.  When he walks, his legs may give way.  He had tingling in both big toes, and he had chronic leg pain.  He has diabetic skin symptoms.  He had multiple asymptomatic moles; and his face may break out when he shaves.  He had frequent itching of the legs.  He denied having dry skin.  He reported gastrointestinal symptoms, such as constipation.  He stated he had a nervous stomach.  He also experienced urgency and erectile dysfunction.  On physical examination, the skin revealed keratosis of the posterior and anterior thorax, erythematous areas on the left shin, and feet were without maceration and ulcerations.  Upper and lower extremities were essentially normal.  Neurologic examination was normal, except he had diminished response to pinprick in the lower legs.  He was diagnosed with type 2 diabetes mellitus with visual impairment.  

The Veteran last worked as a coal miner in about 1987, after which he was self-employed for seventeen years.  He has not worked since 2000.  He retired on SSA disability due to medical problems of a psychiatric nature.

On examination of the eyes during the July 2008 VA diabetes examination, reaction of pupils to light and accommodation was normal.  His visual acuity, left eye was 20/50 and the right was 20/30-1.  His visual fields were grossly normal.  His fundoscopic examination was normal for both eyes.

On April 2013 VA general medical examination, the Veteran was diagnosed with type 2 diabetes mellitus.  He was being treated with prescribed oral hypoglycemic agents (Metformin).  He did not require regulation of activities as part of his medical management of diabetes mellitus.  He visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month.  He had not had any hospitalizations due to episodes of ketoacidosis or hypoglycemia.  He had not had progressive loss of strength attributable to diabetes mellitus.  Physical examination revealed normal findings.  The Veteran's diabetes mellitus (and complications, if present) does not impact his ability to work.  The examiner opined that the Veteran's service-connected diabetes, which is well-controlled, is not of such severity as to preclude either physical or sedentary employment.  

On August 2013 VA eye conditions examination, uncorrected distance vision was 20/40 or better in both eyes; uncorrected near vision was 20/200 in the right eye and 20/100 in the left eye; corrected distance vision was 20/40 or better in both eyes; corrected near vision was 20/40 or better in both eyes.  Slit lamp and external eye examination was essentially normal.  Internal eye examination (fundus) was normal bilaterally.  He did not have a visual field defect, or a condition that may result in one.  He did not have loss of a visual field.  He did not have an astigmatism, diplopia, scotoma, or legal blindness.  He is postoperative cataract removal, with intraocular replacement lens.  There is no decrease in visual acuity or other visual impairment.  His eye condition does not impact his ability to work.  The diagnoses were pseudophakic, both eyes, posterior capsular haze, diabetic without retinopathy.  The examiner noted the Veteran was diabetic but had no signs of diabetic retinopathy in either eye.  He had cataract surgery five to six years ago at age 60, which is normal age-related.  His vision is 20/20 in both eyes and his visual fields are full.  The Veteran claims visual disturbances secondary to the service-connected diabetes.  The Veteran had good vision and no diabetic retinopathy.  He did not specify what vision disturbance he had but on examination there was no retinopathy or pathology; his visual fields were full and clear.  It is possible his vision can fluctuate but that can be due to blood glucose or dry eye.  

The record does not show that the Veteran has required insulin, restricted diet, and regulation of activities.  VA treatment records show that his diabetes is diet controlled.  In an August 2006 VA primary care note, it was noted that the Veteran was not on medication since losing weight.  The April 2013 VA examination report noted he was prescribed oral hypoglycemic; there is no evidence that he requires insulin.  The April 2013 VA examination report notes the Veteran does not require regulation of activities as part of medical management of his diabetes.  The Veteran has not alleged that his activities were regulated at any time during the appeal period. 

Because of the progressive nature of the rating criteria in Code 7913, the criteria for each successive higher rating include all of the criteria for the lower ratings; and because they are phrased in the conjunctive, each of the three criteria listed in the 40 percent rating must be met to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Accordingly, as the evidence does not show that, at any time during the appeal period, the Veteran's type 2 diabetes mellitus required regulation of activities, insulin and a restricted diet, the criteria for a 40 percent rating for diabetes are neither satisfied nor approximated, and such rating is not warranted.  See 38 C.F.R. § 4.7.  

Turning to the evaluation of visual disturbances, the RO has rated this noncompensable under Code 7913.  The Board will consider Code 6006, retinopathy or maculopathy, and Code 6027, cataract.  Under the general rating formula for Codes 6000 through 6009, found at 38 C.F.R. § 4.79, retinopathy is to be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  Because incapacitating episodes are not shown, the disability must be evaluated on the basis of visual impairment due to diabetes.  Under Code 6027 (cataract, postoperative) if a replacement lens is present (pseudophakia), evaluate based on visual impairment. 

According to the August 2013 examiner, the Veteran had no signs of diabetic retinopathy in either eye.  The evidence shows he is postoperative cataract removal, with intraocular replacement lens.  The diagnoses were pseudophakic, both eyes, posterior capsular haze, diabetic without retinopathy.  The examiner noted that the Veteran is pseudophakic with good vision in both eyes.  He does not have retinopathy or pathology; his visual fields are full and clear.  According to the rating schedule, visual acuity is rated on the basis of corrected distance vision.  38 C.F.R. § 4.76.  According to the August 2013, VA examination report, the Veteran's corrected distance vision in both eyes is 20/40 or better.  Under 38 C.F.R. § 4.79 Code 6027, this warrants a zero percent rating.  Thus, a noncompensable rating is assigned for visual disturbances.

The Board acknowledges that the record reflects further possible diabetes related complications (neurologic deficits, diabetic genitourinary and diabetic skin symptoms) that are herein being referred to the RO for initial adjudication.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for type 2 diabetes mellitus with visual disturbances.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

Extraschedular

The Board has considered whether referral of the matters of PTSD and type 2 diabetes mellitus with visual disturbance for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's PTSD and type 2 diabetes mellitus with visual disturbance is exceptional or that schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for the current ratings assigned).  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not indicated.

Competency

Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id. 

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

The Veteran is in receipt of 50 percent disability compensation for PTSD and 20 percent disability compensation for type 2 diabetes mellitus, both effective February 20, 2003.

In August 2010, the RO issued a rating decision proposing to make a determination of incompetency for VA purposes, based on a request to VA from the Veteran to make his sister payee so that he could get his "back pay" from VA.  The RO ordered a field examination to address, among other things, the issue of whether the Veteran was competent to handle his benefits.  The December 2009 field examination narrative report noted the Veteran relied on others to perform his instrumental activities of daily living because he was in the assisted living facility and the facility cleaned his room, washed his laundry, provided transportation administered his medication and prepared his meals.  He stated he did not need assistance in managing his money.  When asked why he requested his sister be appointed as his fiduciary, he stated he did not want his money or mail to be delivered to the assisted living facility because he was afraid that he would not receive his mail.  He stated he thought it would be best that his sister manage his finances while he was at the assisted living facility.  

The Veteran's sister was contacted and she confirmed that she began managing the Veteran's finances when he entered the assisted living facility.  She stated the Veteran has schizophrenia and he had not properly managed his large "retro-payment" from VA.  She stated that if "the judge" allows the Veteran to return home, then she would relinquish managing his money (unless the judge or VA instructed her otherwise).  As a result of meeting with the Veteran and speaking with his sister, the VA field examiner found that the Veteran was only marginally able to manage his finances in his best interest at that time.  It was suggested that if the Veteran was rated incompetent for VA purposes and given his current mental status at the assisted living facility, he could possibly be placed under supervised direct payment and given the opportunity to actively demonstrate that he is capable of managing his finances without assistance.

In a January 2010 addendum to the December 2009 field examination report, the field examiner recorded a written statement of the Veteran's sister that was received at the RO in January 2010, in which she noted that in her opinion the Veteran is not able to take care of his finances on his own behalf.  He has a history of being taken advantage of financially by people in the community in which he lives to include his own family.  He has a history of incurring debt and not paying it, which has resulting in him receiving collection notices.  He also has a history of not paying his monthly expenses in a timely manner, resulting in him receiving past due notices.  He also has a history of not managing his finances in a prudent manner.  He cannot account for the large VA retro-payment that he received.  The VA field examiner noted that in light of the information received from the Veteran's sister, he would not consider the Veteran competent for VA purposes and would recommend that he be scheduled for a competency examination.

On May 2010 VA PTSD examination (also addressing competency) the Veteran was diagnosed with mild cognitive impairment with a GAF score of 35.  The examiner found that he did not understand the outcome of his behavior and that he had inappropriate behavior.  For example, he denied any knowledge of where the bulk of his back award money went.  He did not seem interested in it and stated he did not need money because everything at the assisted living facility was free.  On further review, the Veteran knew the amount of his benefit payment and of his monthly bills.  However, he did not prudently handle payment, or personally handle money and bill payments.  The examiner noted the Veteran was not capable of managing his financial affairs.  He had a track record of blowing his entire back payment award in a matter of weeks; and he reported that his sister (he could not remember her last name) takes care of paying his bills.  

In October 2010, the RO issued a rating decision confirming a finding of incompetency based, in part, on the December 2009 VA narrative report, and on findings from the May 2010 VA PTSD examination.  Subsequent evidence includes a statement by the quality assurance coordinator at the Veteran's assisted living facility, who notes "[The Veteran] is in a[n] Assisted Living Home and has a problem with memory loss."  On April 2013 VA PTSD examination, the Veteran was diagnosed with psychotic disorder, not otherwise specified (NOS), alcohol dependence, in full sustained remission in a structured environment, and dementia NOS.  The examiner noted that the Veteran was oriented to person, time and place.  However he was not aware of the amount of VA disability income and was not able to provide financial situation information.  He was not sure who handled his money or pays his bills.  He was able to adequately prioritize payments in a hypothetical limited money situation; and could make simple change in his head.  It was further noted that the Veteran's ability to understand and follow instructions was moderately impaired from dementia disorder NOS and psychotic disorder NOS.  His ability to retain instructions as well as sustain concentration to perform simple tasks is moderately to severely impaired by psychotic disorder NOS and dementia NOS.  His ability to sustain concentration to task persistence and pace is moderately impaired by his dementia NOS and psychotic disorder NOS.  

Here, the Board finds there is clear and convincing evidence that the Veteran's is unable to contract or to manage his own affairs, including disbursement of funds without limitation, and that the presumption of competency is overcome.  In particular, the recommendation of the VA field examiner (January 2010 addendum), statements of the Veteran's sister, and findings of VA examiners (May 2010 and April 2013) clearly show, are convincing, and leave no doubt that the Veteran is incompetent to manage his own affairs.  Notably, the May 2010 VA examiner declared the Veteran totally and permanently impaired, albeit, he could not attribute such to a provable cause from a psychiatric evaluation.  The April 2013 examiner found he was moderately to severely impaired by his psychiatric disorders.  The Board finds the VA examiners' findings highly probative as they were definitive, based upon an in-person interview of the Veteran, and specifically addressed his ability to manage his finances.

The Board has considered the Veteran's assertion that he does not need assistance in managing his money; he only wanted his money or mail delivered to his sister as he was not certain it would get to him at the assisted living facility.  To the extent these statements support his claim; they are outweighed by the clear and convincing findings of VA examiners that he is not mentally capable of managing his financial affairs.  As noted, he has been diagnosed with dementia NOS and psychotic disorder NOS.  He has been shown to be moderately to severely impaired by such psychiatric disorders.

Accordingly, the Board finds that the evidence "leaves no doubt" about the Veteran's incompetency.  In view of the foregoing, the Board finds that the evidence in this case is "clear and convincing" concerning the Veteran's incompetency, and the Board concludes that the Veteran is not competent to manage his own affairs, including the disbursement of funds, without limitation.  His appeal must be denied.


ORDER

An effective prior to February 20, 2003, for the grant of service connection for PTSD, is denied.

A rating in excess of 50 percent for PTSD is denied.

A rating in excess of 20 percent for diabetes mellitus with visual disturbance is denied.  

The Veteran is not competent to handle disbursement of funds for VA benefits purposes.


REMAND

The Veteran essentially contends that he has an acquired psychiatric disability (other than PTSD), including major depressive disorder with psychosis, panic attacks, dementia, and psychotic disorder, as secondary to the service-connected PTSD.  

The April 2013 examiner considered a possible etiology of the Veteran's acquired psychiatric disability, other than PTSD.  He noted that the Veteran's manner was of schizophrenia/psychotic disorder of some sort and of dementia (which could be from a variety of causes including alcohol dependence but also a number of medical issues (he noted that this could not be determined from this examination and was outside the scope of that examination).  The examiner noted further that the Veteran's dementia and psychotic symptoms may have the same, or may be from different underlying causes, but the exact cause cannot be fully determined.  His psychotic disorder and dementia could also have different origins.  The April 2013 examiner was unable to conclusively determine the etiology of the Veteran's acquired psychiatric disabilities without resort to mere speculation.  He suggested it would be useful to seek a neurologist evaluation and neuropsychological evaluation to better answer the question about dementia; both may be needed to make such a determination, but neurology input would be the minimum.  

The Court has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Specifically, the Court held that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  Id.  As such is the case here, and since the VA examiner has suggested seeking a neurologist or neuropsychological evaluation, a remand is necessary.

Further, the April 2013 VA examiner, noted that psychotic disorder NOS and dementia disorder NOS are not known to be directly caused by PTSD.  However, in October 2010, in support of his claim, the Veteran submitted an article entitled "Studies find intriguing link between PTSD, dementia", VA Research Currents, September 2010, which reports "Study results reported this month in the Journal of the American Geriatrics society suggest that Veterans with posttraumatic stress disorder (PTSD) have higher risk for dementia than their peers without PTSD."  It was further noted that "...Veterans with PTSD had twice the chance for later being diagnosed with dementia than Veterans without PTSD[.]"  As the VA examiner's opinion is conflicted by the September 2010 article, a remand is needed to reconcile (with detailed explanation of the rationale) the conflicting data as to whether there is a link between PTSD and dementia in this case.

Because the matter of entitlement to a TDIU rating is inextricably intertwined with the claim of service connection for an acquired psychiatric disability, other than PTSD, including major depressive disorder with psychosis, panic attacks, dementia, and psychotic disorder, consideration of the appeal seeking a TDIU rating is deferred pending resolution of the claim seeking service connection for an acquired psychiatric disability, other than PTSD, including major depressive disorder with psychosis, panic attacks, dementia, and psychotic disorder.

As a final matter, the Board notes that the claim of entitlement to special monthly compensation under the provisions of 38 U.S.C.A. § 1114(l) is inextricably intertwined with the pending claim of entitlement to service connection for an acquired psychiatric disability, other than PTSD, including major depressive disorder with psychosis, panic attacks, dementia, and psychotic disorder.  Notably, the April 2013 VA examiner noted that the Veteran's ability to retain instructions, as well as sustain concentration to perform simple tasks is considered moderately to severely impaired by psychotic disorder NOS and dementia NOS.  Furthermore, a diagnosis of major depressive disorder with psychotic features was noted on the Veteran's aid and attendance form, which also noted the Veteran needed assistance in bathing and tending to other hygiene needs.

Accordingly, the case is REMANDED for the following action:

1.  Please arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology the Veteran's acquired psychiatric disability, other than PTSD, including major depressive disorder with psychosis, panic attacks, dementia, and psychotic disorder.  The entire record must be made available to the medical advisor/examiner for review.  Based on the review of the record (and examination only if deemed necessary), the medical advisor/examiner should provide full explanations in response to the following questions:

(a) Is it at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed psychiatric disability, other than PTSD, including major depressive disorder with psychosis, panic attacks, dementia, and psychotic disorder is related to service? and

(b) Is it at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed psychiatric disability, other than PTSD, including major depressive disorder with psychosis, panic attacks, dementia, and psychotic disorder was caused by the Veteran's service-connected PTSD, to include past alcohol dependence related to PTSD?; 
* In this regard, the medical advisor/examiner should note the record reflects the opinion of the April 2013 VA examiner that psychotic disorder NOS and dementia disorder NOS are not known to be directly caused by PTSD, and an article that suggest that Veterans with PTSD have higher risk for dementia.  The medical advisor/examiner should specifically discuss and reconcile these conflicting findings.
* The opinion provider is also directed to the opinion of the 2013 VA PTSD examiner that the Veteran's past alcohol dependence is at least as likely as not an attempt to cope with past PTSD symptoms.

(c) Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's acquired psychiatric disability, other than PTSD, including major depressive disorder with psychosis, panic attacks, dementia, and psychotic disorder was aggravated (permanently worsened the underlying disorder beyond its normal course) by the Veteran's service-connected PTSD, to include past alcohol dependence related to PTSD?  If the medical advisor/examiner concludes the service-connected PTSD aggravates his psychiatric disability, the examiner should attempt to quantify the degree of aggravation.

The rationale for all opinions should be thoroughly explained.

2.  Please review the record and readjudicate the claims, to include the matter of a TDIU and special monthly compensation.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


